Case 3:14-cr-00175-WHA Document 962-9 Filed 01/10/19 Page 1 of 4




            EXHIBIT I
2/1 5/2018                Case 3:14-cr-00175-WHA Document 962-9 Filed 01/10/19 Page 2 of 4
               doda ppwlsprd02. comp. pge. com: 8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= 1 7-0089255& nu mberofmo nths=24&showcha nge histo rylog= 1


         Silverado
                                                                           XX-XXXXXXX
     Outages
      Circuit                                  043291104, PUEBLO-1104                      District            Silverado
      Type                                     Unplanned                                   Customer            Sus 197680             0         197680 CAIDI 19768
                                                                                           Minutes                             Mom        Aw
                                                                                                                                          Sus
      Customers                                CESO 10 CEMO O ADJ 10 Initial 10 Weather                        Clear;32-90 F
                                                             CESO
      Active                                   NO                                          Fault Type          Line to Ground
      Interval                                 Sustained                                   Action              No
                                                                                           Required
      EquiplD                                  SW 861209                                   Construction OH
                                                                                           Type
      Equipment Type                           Jumpers                                     OIS Outage#         1906414
      Equipment Condition                      Pole-Wood, Broken                           Targets
      Crew Notified Time                                                                   Supervisor
                                                                                           Notified
      Equipment Address                        6 SPAN LO SIDE OF FUCO 709
      Fault Location                           MULTIPLE POLES
      Previous Switching                       9595 OPEN
      Details
      Action Description
      Cause                                    Equipment Failure/Involved,                 No Access
                                               Overhead                                    Reason
      Distribution Wire Down                   No                                          Wire Down           No
                                                                                           Energized
      Multi Damage Location                    No                                          #of
                                                                                           Operations
      Counter Read                                                                         Created By          D1LV
      Outage Level                             Distribution Circuit                        Last Updated SMBATCH- FO
                                                                                           By
      Responsible Organization                 Distribution                                Fault
                                                                                           Location Info
      GPS MA Data                                                                          Latitude &
                                                                                           Longitude
      FNL                                      10/08/17 22:59                              Reviewed By D1LV
      End Date                                 10/22/17 16:27                              Reviewed By 10/22/17 17:16
                                                                                           Date
      Actions
                                                                                                       Customers Customers                 Minutes      Customer
       Date              Description
                                                                                                       Restored Out                        Out          Minutes
       10/08/17 22:59   SBCO 861209 OPEN                                                               0              10
       10/20/17 16:48   T-MAN/BOCK OPEN SBCO 861209 ON A DEADLINE                                      0
       10/20/17 17:24   T-MAN/BOCK RPTS CANNOT GO PAST THIS NEWLY INSTALLED SBCO 861209                0
                        DUE TO INVESTIGATION AREA
       10/22/17 09:12   CREW/TITUS WLL HOLD HIS OWN TO EOL                                             0
       10/22/17 16:27   CREW/TITUS CLO SW861209 PICKING UP LD                                             10          0                    19768        197680
       10/26/17 15:17   OQT REPLAY OUTAGE. UPDATE FNL AND PREVIOUS SWITCHING.                          0

      Device History
       FNL              Outnum Circuit ID Customers Affected Interval Cause                                                I
     I10/08/17 22:59 XX-XXXXXXX 043291104      10                         Sustained Equipment Failure/Involved, Overhead

      Outage Data Change History (Items with bold/blue Change - Show Changes Since Last Post
      Date have changed since last post)
      Change                                                                                                                   Changed
                           Field Changed         Old Value                             New Value
      Date                                                                                                                     By
      10/26/1715:17       FNL                    10/08/2017 21 :32                     10/08/2017 22:59                        JBG8
 http://doda ppwlsprd02. comp. pge. com :8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= 1 7-0089255&n um berofmo nths=24&showcha ngeh isto rylog= 1    1/3




CONFIDENTIAL                                                                                                                          PGE-CPUC_00013272
2/1 5/2018              Casecomp.
              doda ppwlsprd02. 3:14-cr-00175-WHA
                                  pge. com: 8003/il is_rpt/da ilyeveDocument            962-9ntlogFiled
                                                                     ntlogdeta ii .jsp ?odbeve            01/10/19
                                                                                                  id= XX-XXXXXXX&       Page
                                                                                                                  nu mberofmo    3 of 4
                                                                                                                              nths=24&showcha nge histo rylog= 1

     I1012511715:17  Previous Switching No Value  9595 OPEN                                                                 JBG8           I
     I10122117 17:16 Reviewed By        No Value  D1LV                                                                      D1LV           I
     Outage Action Change History (Items with bold/blue Action                                               - Show Changes Since Last Post
     Date have changed since last post)
      Action                                                                                   Customers Changed           Change              Edit
                         Description
      Date                                                                                     Restored By                 Date                Type
      10/26/2017 15:17 OQT REPLAY OUTAGE. UPDATE FNL AND PREVIOUS SWITCHING.                   0             jbg8          10/26/201715:17     UPDATED
      10/26/2017 15:17 OQT REPLAY OUTAGE. UPDATE FNL AND PREVIOUS SWITCHING.                   0             jbg8          10/26/2017 15: 17
      10/22/2017 16:27 CREW/TITUS CLO SW 861209 PICKING UP LD                                  10            jbg8          10/26/201715:17     UPDATED
      10/22/2017 16:27 CREW/TITUS CLO SW 861209 PICKING UP LD                                  10            jbg8          10/26/2017 15: 17
      10/22/2017 09:12 CREW/TITUS WLL HOLD HIS OWN TO EOL                                      0             jbg8          10/26/201715:17     UPDATED
      10/22/2017 09:12 CREW/TITUS WLL HOLD HIS OWN TO EOL                                      0             jbg8          10/26/2017 15: 17
      10/20/2017 17:24 T-MAN/BOCK.. RPTS CANNOT GO PAST THIS NEWLY INSTALLED SBCO              0             jbg8          10/26/201715:17     UPDATED
                       861209 DUE TO INVESTIGATION AREA
      10/20/2017 17:24 T-MAN/BOCK RPTS CANNOT GO PAST THIS NEWLY INSTALLED SBCO                0             jbg8          10/26/2017 15: 17
                       861209 DUE TO INVESTIGATION AREA
      10/20/2017 16:48 T-MAN/BOCK OPEN SBCO 861209 ON A DEADLINE                               0             jbg8          10/26/201715:17     UPDATED
      10/20/2017 16:48 T-MAN/BOCK OPEN SBCO 861209 ON A DEADLINE                               0             jbg8          10/26/2017 15: 17
      10/08/2017 22:59 SBCO 861209 OPEN                                                        0             jbg8          10/26/201715:17     UPDATED
      10/08/2017 22:59 SBCO 861209 OPEN                                                        0             jbg8          10/26/2017 15: 17
      10/22/2017 16:27 CREW/TITUS CLO SW 861209 PICKING UP LD                                  10            jbg8          10/26/2017 15:06    DELETED
      10/20/2017 16:48 T-MAN/BOCK OPEN SBCO 861209 ON A DEADLINE                               0             jbg8          10/26/2017 15:06    DELETED
      10/22/2017 09:12 CREW/TITUS WLL HOLD HIS OWN TO EOL                                      0             jbg8          10/26/2017 15:06    DELETED
      10/08/2017 22:59 SBCO 861209 OPEN                                                        0             jbg8          10/26/2017 15:06    DELETED
      10/20/2017 17:24 T-MAN/BOCK RPTS CANNOT GO PAST THIS NEWLY INSTALLED SBCO                0             jbg8          10/26/2017 15:06    DELETED
                       861209 DUE TO INVESTIGATION AREA
      10/22/2017 16:27 CREW/TITUS CLO SW 861209 PICKING UP LD                                  10            d1Iv          10/22/2017 17: 16 DELETED
      10/22/2017 09:12 CREW/TITUS WLL HOLD HIS OWN TO EOL                                      0             d1Iv          10/22/2017 09: 13 DELETED
      10/20/2017 17:24 T-MAN/BOC K RPTS CANNOT GO PAST THIS NEWLY INSTALLED SBCO               0             d1Iv          10/20/2017 17:24 DELETED
                       861209 DUE TO INVESTIGATION AREA
      10/20/2017 16:48 T-MAN/BOCK OPEN SBCO 861209 ON A DEADLINE                               0             d1Iv          10/20/2017 16:49 DELETED
      Outage Last Posted on




 http://doda ppwlsprd02. comp. pge. com :8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= XX-XXXXXXX&n um berofmo nths=24&showcha ngeh isto rylog= 1   2/3



CONFIDENTIAL                                                                                                                       PGE-CPUC_00013273
2/1 5/2018               Case 3:14-cr-00175-WHA Document 962-9 Filed 01/10/19 Page 4 of 4
              doda ppwlsprd02. comp. pge. com: 8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= 1 7-0089255& nu mberofmo nths=24&showcha nge histo rylog= 1




 http://doda ppwlsprd02. comp. pge. com :8003/il is_rpt/da ilyeve ntlogdeta ii .jsp ?odbeve ntlog id= 1 7-0089255&n um berofmo nths=24&showcha ngeh isto rylog= 1   3/3




CONFIDENTIAL                                                                                                                       PGE-CPUC_00013274
